ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
EDC Consulting, LLC                          )      ASBCA No. 60122
                                             )
Under Contract No. W52PIJ-l l-D-0046         )

APPEARANCES FOR THE APPELLANT:                      Katherine S. Nucci, Esq.
                                                    Scott F. Lane, Esq.
                                                     Thompson Coburn LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    LTC Timothy A. Furin, IA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 29 September 2015


                                                 /2~~~
                                                       /~       /      ~
                                                                                      ..
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60122, Appeal ofEDC Consulting.
LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals